1                                      UNITED STATES DISTRICT COURT

2                                          DISTRICT OF NEVADA

3                                                   ***
      UNITED STATES OF AMERICA,
4
                          Plaintiff,
5                                                      2:19-cr-00061-APG-DJA
      vs.                                              ORDER
6     JUAN ARMANDO MACIAS-CAZARES,
7                         Defendant.
8

9          Before the Court is the Emergency Motion to Reopen Detention Hearing Due to COVID-19
10   Pandemic (ECF NO. 34).
11         Accordingly,
12         IT IS HEREBY ORDERED that a hearing on Emergency Motion to Reopen Detention Hearing
13   Due to COVID-19 Pandemic (ECF NO. 34) is scheduled for 1:00 PM, March 23, 2020, in Courtroom 3D.
14         IT IS FURTHER ORDERED that any opposition must be filed on or before March 20, 2020.
15         The U.S. Marshal is directed to transport Juan Armando Macias-Cazares to and from the hearing.
16         DATED this 18th day of March, 2020.
                                                             _________________________
17
                                                             CAM FERENBACH
18                                                           UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25
